Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022, has been entered.
 
Status of Claims
Claims 1, 2, 4-15, 46, and 47 were previously pending and subject to a non-final Office Action having a notification date of January 31, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment on June 29, 2022 (the “Amendment”), amending claim 1 and adding new claim 48.  The present non-final Office Action addresses pending claims 1, 2, 4-15, and 46-48 in the Amendment.

Response to Arguments
Furthermore, Applicant’s arguments with respect to the claim rejections under 35 USC 101 and 103 set forth in the non-final Office Action have been fully considered but are unpersuasive and are therefore maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 6-7 of the Amendment, Applicant takes the position that the present claims provide a “practical application” of the at least one abstract idea because claim 1, with the newly added limitations, “effect a particular treatment or prophylaxis for a disease or medical condition.”  The Examiner disagrees.  
Initially, claim 1 does not actually implement a treatment or prophylaxis for a disease or medical condition in the first place and at most only determines and outputs a recommendation for an insulin dose based on a hypoglycemia risk for a number of meal records.  While dependent claim 15 does recite “administering the recommendation for the insulin dose,” the recommendation recited in claim 1 is not particular/specific as required by MPEP 2106.04(d)(2).  For instance, this portion of the MPEP discuss how claim limitations such as “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype” and “treating a patient having a blood glucose level over 250 mg/dl for insulin” are particular and integrate mental analysis steps into a “practical application.”  In contrast, claim 1 merely recites “determining...a recommendation for the insulin dose based on a glucose central tendency value and the determination of the hypoglycemia risk for the plurality of meal records.”  Administering a recommendation for an insulin dose “based on” some glucose central tendency value and hypoglycemia risk determination is not specific and thus covers all uses of the abstract idea.  
The 35 USC 101 rejection is maintained.



Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At the top half of page 9 of the Amendment, Applicant takes the position that Fischell does not disclose determining a hypoglycemia risk but rather that a person actually experienced hypoglycemia.  The Examiner disagrees.  
	Column 28, lines 24-40 of Fischell discusses how a person’s past meals and past glycemic history is recorded whereby for a past occasion a person ate particular food and was administered a particular insulin dose which resulted in too low of a BG reading (hypoglycemia).  Accordingly, if the person ate the same food and had the same insulin dose, there would be a risk of hypoglycemia.  
In relation to determining the hypoglycemia risk based on a glucose central tendency value and a variability value for a plurality of meal records, Otto teaches [0041] that it was known in the healthcare informatics art to evaluate average glucose (central tendency) in each of a number of periods of time (which can be post-prandial time periods per [0026]) for deviations towards hypoglycemia (risk of hypoglycemia) which would advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk.  Furthermore, Heaton teaches [0015] that it was known in the healthcare informatics art to utilize glycemic variability (variability value) to predict a patient’s risk of hypoglycemia because a causal link between glycemic fluctuations and chronic disease risk is supported by clinical evidence ([0006]) thereby allowing for corrective actions to be taken, and also to compare glycemic variability of a meal to results corresponding to a number of previous meals to assess a subject’s risk of long-term health complications ([0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized central tendency values for the meal records of Fischell to determine the risk of hypoglycemia as taught by Otto to advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the hypoglycemia risk based on a plurality of meal records as taught by Heaton to assess a subject’s risk of long-term health complications and including a variability value as taught by Heaton because a causal link between glycemic fluctuations and chronic disease risk is supported by clinical evidence thereby allowing for corrective actions to be taken and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-15, and 46-48 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 1, 2, 4-15, and 46-48 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC 101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Independent claim 1 includes limitations that recite an abstract idea.
Specifically, independent claim 1 recites:
A method of determining an insulin dose for administration with the consumption of a meal, the method comprising:
receiving, by the electronic device, data indicative of a glucose level from a sensor control device and a selection of a menu item from a plurality of menu items, wherein the sensor control device comprises a glucose sensor, and wherein the glucose sensor comprises a portion configured to be in fluid contact with a bodily fluid of a subject and sense the glucose level of the subject;
retrieving, by the electronic device, information relating to post-prandial glucose data and insulin dose data associated with the menu item from a database, wherein the database comprises a plurality of meal records, an insulin dose administered to the user for each meal records of the plurality of meal records, and post-prandial glucose data associated with each meal record of the plurality of meal records, wherein each meal record corresponds to a meal previously consumed by the user;
determining, by one or more processors, a hypoglycemia risk if a predetermined hypoglycemia risk threshold is exceeded for the menu item based on the information retrieved by the electronic device from the database, wherein the information retrieved corresponds to a plurality of meal records related to the menu item, wherein the risk of hypoglycemia is determined based at least on a glucose central tendency value and a variability value for the plurality of meal records, wherein the glucose central tendency value is determined from the post-prandial glucose data from a post-prandial time period associated with the menu item; 
determining, by the one or more processors, a recommendation for the insulin dose based on the glucose central tendency value and the determination of the hypoglycemia risk for the plurality of meal records; and
visually outputting to a display of the electronic device the recommendation for the insulin dose without reference to a carbohydrate content of the selected menu item.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining an insulin dose to be administered with a meal by way of receiving glucose level data from a sensor control device, retrieving information relating to post-prandial glucose data and insulin dose data for previously-consumed meals by a user that are associated with a presently selected meal to determine if a hypoglycemia risk threshold would be exceeded based on post-prandial central tendency values (e.g., averages) and a variability value of the user for the previous meals, and determining a recommendation for the insulin dose based on the glucose central tendency value and the determination of the hypoglycemia risk for the plurality of meal records relates to manners of managing personal behavior and relations between people that has been done by humans for many years.  For instance, diabetic patients and their medical providers have for many years considered the patient’s risk of hypoglycemia when determining which foods to eat based on post-prandial BG levels (e.g., averages, how the BG levels are changing, etc.) and determined recommended insulin dosages based on such the BG levels and hypoglycemia risk after consuming similar foods in the past.
Furthermore, the foregoing underlined limitations constitute: (b) “mental processes” because determining whether some predetermined hypoglycemia risk threshold would be exceeded based on post-prandial central tendency values (e.g., averages) of the user for previous meals and then determining recommended insulin dosages based on such the BG levels and hypoglycemia risk is analogous to an observation/evaluation/judgment/organization that can be practically performed in the human mind or with pen and paper at the currently claimed high level of generality.  
Accordingly, the claim is directed toward at least one abstract idea.

Furthermore, dependent claims 4, 5, 9, 10, 11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below:
Claims 4, 5, and 9: These claims call for recommending the insulin dose which amounts to (a) “certain methods of organizing human activity” because they represent concepts relating to managing human behavior and/or tracking or organizing information”; and/or (b) “a mental process” because the claimed method is analogous to an observation/evaluation/judgment/organization that can be practically performed in the human mind, similar to as discussed above in relation to claim 1.
Claims 10 and 11: These claims further recite receiving a modification to one of the dose components and updating the recommendation respectively which amount to (a) “certain methods of organizing human activity” because they represent concepts relating to managing human behavior and/or tracking or organizing information”; and/or (b) “a mental process” because the claimed method is analogous to an observation/evaluation/judgment/organization that can be practically performed in the human mind, similar to as discussed above in relation to claim 1.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
A method of determining an insulin dose for administration with the consumption of a meal, the method comprising:
receiving, by the electronic device (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), data indicative of a glucose level from a sensor control device and a selection of a menu item from one of a plurality of menu items, wherein the sensor control device comprises a glucose sensor, and wherein the glucose sensor comprises a portion configured to be in fluid contact with a bodily fluid of a subject and sense the glucose level of the subject (mere field of use limitation as noted below, see MPEP § 2106.05(h));
retrieving, by the electronic device (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), information relating to post-prandial glucose data and insulin dose data associated with the menu item from a database (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the database comprises a plurality of meal records, an insulin dose administered to the user for each meal records of the plurality of meal records, and post-prandial glucose data associated with each meal record of the plurality of meal records, wherein each meal record corresponds to a meal previously consumed by the user;
determining, by one or more processors (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a hypoglycemia risk if a predetermined hypoglycemia risk threshold is exceeded for the menu item based on the information retrieved by the electronic device from the database (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the information retrieved corresponds to a plurality of meal records related to the menu item, wherein the risk of hypoglycemia is determined based at least on a glucose central tendency value and a variability value for the plurality of meal records, wherein the glucose central tendency value is determined from the post-prandial glucose data from a post-prandial time period associated with the menu item; 
determining, by the one or more processors (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a recommendation for the insulin dose based on the glucose central tendency value and the determination of the hypoglycemia risk for the plurality of meal records; and
visually outputting to a display of the electronic device the recommendation for the insulin dose (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)) without reference to a carbohydrate content of the selected menu item (mere field of use limitation as noted below, see MPEP § 2106.05(h)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the database, the electronic device, the one or more processors, and visually outputting the recommendation to a display of the electronic device, the Examiner submits that these limitations are instructions to apply the above-noted abstract idea by merely using a computer as a tool to perform the process (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the sensor control device includes a glucose sensor that includes a portion configured to be in fluid contact with a bodily fluid of a subject and sense the glucose level of the subject, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation specifying how the visual output is without reference to a carbohydrate content of the selected menu item, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 7, 12, and 13: These claims specify various features of the “meal records” and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because they merely add incidental or token additions to the claims without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 6 and 14: These claims specify how various features of the selected menu item (glucose data, consumption frequency, etc.) are displayed and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because they merely add incidental or token additions to the claims without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 5, 6, 8, 9, and 47: These claims recite further computer-implemented components/steps (electronic device, displaying, etc.) and thus amount to no more than using computers as tools to perform the abstract idea (see MPEP § 2106.05(f)).
Claim 15: This claim merely recites administering the recommended dose and thus amount to no more than applying the abstract idea (see MPEP § 2106.05(f)).
Claim 46: This claim recites that the post-prandial time period spans a multi hour time period and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use because they merely add incidental or token additions to the claims without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 48: This claim recites how the recommendation is an increase in an insulin dose if the determined hypoglycemia risk is low and the glucose central tendency value is above a central tendency threshold value which does no more than generally link use of the abstract idea to a particular technological environment or field of use because they merely add incidental or token additions to the claims without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the database, the electronic device, the one or more processors, and visually outputting the recommendation to a display of the electronic device, the Examiner submits that these limitations are instructions to apply the above-noted abstract idea by merely using a computer as a tool to perform the process (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the sensor control device includes a glucose sensor that includes a portion configured to be in fluid contact with a bodily fluid of a subject and sense the glucose level of the subject, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation specifying how the visual output is without reference to a carbohydrate content of the selected menu item, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, 4-15, and 46-48 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 12-15, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”), U.S. Patent App. Pub. No. 2011/0053121 to Heaton (“Heaton”), and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”):
Regarding claim 1, Fischell discloses a method of determining an insulin dose for administration with consumption of a meal (see Figure 10), the method comprising: 
receiving, by the electronic device, data indicative of a glucose level from a sensor control device (column 11, lines 30-35 and column 14, lines 43-51 discuss obtaining BG readings from glucometer) and a selection of a menu item from one of a plurality of menu items (column 27, lines 62-65 and column 28, lines 13-15 discuss how a user enters into his/her smart phone 15 the type of food that the patient is about to eat or has just eaten, the type of food being sent to computer system 16), wherein the sensor control device comprises a glucose sensor (glucometer as noted above), and wherein the glucose sensor comprises a portion configured to be in fluid contact with a bodily fluid of a subject and sense the glucose level of the subject (the above glucometer would be in contact with blood); 
retrieving, by the electronic device, information relating to post-prandial glucose data and insulin dose data associated with the menu item from a database (column 28, lines 24-35 discusses how in response to the user inputting a food type into the smart phone 15, the computer system identifies an insulin dose previously administered to the patient in conjunction with eating the same type of food and a resulting blood glucose level of the user (post-prandial glucose data); column 28, lines 24-25 notes that the system has the glycemic history “recorded” which is necessarily in some sort of database; also see column 29, lines 7-29 which discusses how method may be performed entirely from smartphone), wherein the database comprises a plurality of meal records (column 23, lines 15-67 discusses how system can store various data for a patient such as meal types, glucose readings, insulin dosages, time periods, etc., while column 28, lines 24-42 discusses how the system 16 includes “all the past glycemic history of each patient 13” and for example analyzes the insulin recommendation when the patient had at some past occasion had eaten essentially the same food as now sent to the system 16; as all of such “past glycemic history” is thus stored, there are a “plurality of meal records”), an insulin dose administered to a user for each meal record of the plurality of meal records (column 28, line 31-32 discusses the previous insulin dose), and post-prandial glucose data associated with each meal record of the plurality of meal records (column 27, lines 62-67 discusses how the patient enters various information such as food about to be eaten, food has just eaten, exercise, etc. and then column 28, lines 28-36 discusses how the system searches for insulin dose and “subsequent reading of blood glucose” under essentially the same conditions of food to be eaten, exercise, etc. (as such conditions would thus correspond to the entered conditions at column 27, line 62 through column 28, line 12 which include food just eaten and column 28, line 33 notes “subsequent reading of glucose level,” then the glucose data is “post-prandial glucose data”), wherein each meal record corresponds to a meal previously consumed by the user (per the above, each meal record corresponds to food just eaten by the user “mean previously consumed by the user”);
determining, by one or more processors, a hypoglycemia risk if a predetermined hypoglycemia risk threshold is exceeded for the menu item based on the information retrieved by the electronic device from the database (column 28, line 33 discusses “too low a subsequent reading of blood glucose” which would necessarily require a determination of a hypoglycemia risk that some “predetermined hypoglycemia risk threshold” has been exceeded for the menu item (hence labeling the subsequent reading of blood glucose as “too low”) based on the retrieved information),...; 
determining, by the one or more processors, a recommendation for the insulin dose based on ... the determination of the hypoglycemia risk for the [meal record] (column 28, lines 30-40: system suggests insulin dose based on previous dose resulting in too low blood glucose reading (based on hypoglycemia risk))...; and
visually outputting to a display of the electronic device the recommendation for the insulin dose (Figure 13 shows a visually output recommendation))...
While Fischell discloses how the database includes a plurality of “meal records” as noted above and how the determined hypoglycemia risk is based on information from a meal record related to the menu item from the database as also noted above, and also wherein a risk of hypoglycemia is determined based at least on a glucose ... value ... for the ... meal record..., wherein the glucose ... value is determined from the post-prandial glucose data from a post-prandial time period associated with the menu item (column 28, lines 28-34 discusses how on a prior occasion when the patient ate the same food, the patient had too low of a subsequent reading of BG which would correspond to a risk of hypoglycemia; the BG reading being subsequent means that it was post-prandial), Fischell appears to be silent regarding determining the hypoglycemia risk based on a plurality of meal records related to the menu item (i.e., wherein the information retrieved [for determining the hypoglycemia risk] corresponds to a plurality of meal records related to the menu item), the glucose value specifically being a glucose central tendency value, and determining the hypoglycemia risk based on a variability value.
Nevertheless, Otto teaches [0041] that it was known in the healthcare informatics art to evaluate average glucose (central tendency) in each of a number of periods of time (which can be post-prandial time periods per [0026]) for deviations towards hypoglycemia (risk of hypoglycemia) which would advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk.  Furthermore, Heaton teaches [0015] that it was known in the healthcare informatics art to utilize glycemic variability (variability value) to predict a patient’s risk of hypoglycemia because a causal link between glycemic fluctuations and chronic disease risk is supported by clinical evidence ([0006]) thereby allowing for corrective actions to be taken, and also to compare glycemic variability of a meal to results corresponding to a number of previous meals to assess a subject’s risk of long-term health complications ([0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized central tendency values for the meal records of Fischell to determine the risk of hypoglycemia as taught by Otto to advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the hypoglycemia risk based on a plurality of meal records as taught by Heaton to assess a subject’s risk of long-term health complications and including a variability value as taught by Heaton because a causal link between glycemic fluctuations and chronic disease risk is supported by clinical evidence thereby allowing for corrective actions to be taken and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
As the hypoglycemia risk is now determined based on at least the glucose central tendency value for the plurality of meal records per the Fischell/Otto/Heaton combination, then the determined insulin dose recommendation which is already based on the hypoglycemia risk determination in Fischell is thus also based on the glucose central tendency value (i.e., because the hypoglycemia risk is determined based on the glucose central tendency value).
Still further, while Fischell appears to output the recommended insulin dose without reference to a carbohydrate content of the selected menu item (e.g., column 7, lines 8-39 and column 28, lines 28-36 discuss determining a recommended insulin dosage based on identifying a previously applied insulin dosage under similar circumstances such as type and quantity of food to be eaten if the patient is about to exercise, etc., and do not reference considering a carbohydrate content of the meal to be consumed), Fischell does not appear to explicitly disclose doing so.
Nevertheless, Spat teaches ([0024]) that it was known in the healthcare informatics art to determine insulin dosages only using historic administered insulin dosages and historic BG levels (which necessarily means without reference to carbohydrate content of an upcoming meal) in order to easily implement insulin determining criterion for an objective basis for a future insulin delivery strategy thereby facilitating determination of the recommended insulin dosages ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the outputting of the recommended insulin dose in the Fischell system to have occurred without reference to a carbohydrate content of the selected menu item as taught by Spat in order to easily implement insulin determining criterion for an objective basis for a future insulin delivery strategy thereby facilitating determination of the recommended insulin dosages and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Fischell/Otto/Heaton/Spat combination, as specifically combined above, discloses the method of claim 1, and further appears to disclose wherein each of the plurality of meal records in the database does not comprise a carbohydrate content of the meal (as discussed at column 23, lines 55-62; notwithstanding that Fischell does not appear to explicitly disclose that carbohydrate content of the meal associated with the meal records is stored in the database, Spat discloses ([0023]-[0024]) that an insulin dosage determining criterion may include only historic insulin doses administered to the patient and BG levels of the patient (without any reference to meal carbohydrate contents), such as during the previous day, and discloses ([0096]) that patient medical data is stored in a database 172 (again, without reference to storing meal carbohydrate content) for access by devices 100 to determine insulin dosages; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the meal records to have not included meal carbohydrate contents such that the outputting of the recommended insulin dose occurred without reference to a carbohydrate content of the selected menu item as taught by Spat in order to easily implement an objectively-based insulin determining criterion for a future insulin delivery strategy thereby facilitating determination of the recommended insulin dosages and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 12, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 1, further including wherein one or more of the plurality of meal records further comprise: a description of the meal (Figures 12A-12B of Fischell illustrates descriptions of meals such as “milk,” “eggs,” etc. while column 28, lines 26-29 notes how the glycemic history/meal records indicate whether the patient had previously eaten the same food which would require some description of the food in the “meal record”; also column 23, lines 55-62 notes how meal types are stored with prior basal dosages); a time of consumption of the meal (Fischell - column 23, lines 27-30 discuss storage of whether the meal is breakfast, lunch, or dinner, all of which indicate a time of consumption of the meal and which would be stored as part of the “meal record” along with the insulin dose and glucose data); and glucose data of the user from a time period occurring before and after the time of consumption of the meal (Fischell - column 23, lines 18-30 discusses storing glucometer readings pre and post-meal which would be part of the “meal record” per column 23, lines 15-67 and column 28, lines 26-29 as discussed previously).

Regarding claim 13, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 12, and further including wherein the one or more of the plurality of meal records further comprise an image of the meal or the menu item (Fischell - Figures 12A-12B shows images of the meal/menu items which would be part of the meal records in storage).  

	Regarding claim 14, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 1, further including wherein the selection of the menu item is input to a meal selection screen displayed on the electronic device, and wherein the meal selection screen comprises the plurality of menu items and an indication of the frequency that each of the plurality of menu items has previously been consumed by the user (Fischell - column 11, lines 58 through column 12, line 8: display plurality of foods on device and quantity of foods previously ingested and transmit to remote processor selected quantity and selected foods; accordingly, Fischell discloses that the user’s meal selection is displayed on a meal selection screen and includes an indication of the frequency that such foods have previously been consumed by the user). 

Regarding claim 15, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 1, further comprising administering the recommended insulin dose (Fischell - column 23, lines 15-62: as system stores prior recommended basal dosages, then recommended insulin doses are administered).

Regarding claim 46, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 1, further comprising wherein the post-prandial glucose data from the post-prandial time period spans a multi hour time period ([0034] and [0041] of Otto discusses how the time periods from which the central tendency values are obtained may be daily time periods (post-prandial per [0026]) which are multi hour time periods which would advantageously provide a longer period over which to monitor the patient thereby providing a more accurate indication of the patient’s BG over time; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized central tendency values from multi-hour time periods for the meal records of Fischell to determine the risk of hypoglycemia as taught by Otto to advantageously provide a longer period over which to monitor the patient thereby providing a more accurate indication of the patient’s BG over time while at the same time make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 48, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 1, further comprising wherein the recommendation for the insulin dose comprises an increase in an insulin dose if the determined hypoglycemia risk is low (column 28, lines 24-40 of Fischell discusses recommending insulin dose based on past meals and past glycemic history and provides an example of if a particular previous insulin dose resulted in too low of a BG reading (higher risk of hypoglycemia), then the system recommends a lower insulin dose; accordingly, when the previous insulin dose resulted in too high of a BG reading (lower risk of hypoglycemia), then the system recommends a higher insulin dose) and the glucose central tendency value is above a central tendency threshold value ([0041] of Otto discusses declaring a period of hyperglycemia (low risk of hypoglycemia) when the average glucose level (central tendency value) exceeds a threshold; accordingly, it would have been obvious for the recommendation of the increased insulin dose when the hypoglycemia risk is low as already taught by Fischell to occur when the glucose central tendency value is above a central tendency threshold value as taught by Otto to advantageously simply the determination of the “low hypoglycemia risk” determination by objectively assessing the central tendency value relative to a threshold rather than making a subjective determination and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”), U.S. Patent App. Pub. No. 2011/0053121 to Heaton (“Heaton”), and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 2 above, and further in view of U.S. Patent No. 2016/0339175 to Yan et al. (“Yan”):
Regarding claim 4, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 2, further including wherein the retrieved information comprises … administered insulin dose for the selected menu item (Fischell - column 28, lines 27-33: recommendation of 15 units sent for “some past occasion”), the method comprising recommending, by the electronic device, the insulin dose based only on the … administered insulin dose and one or more correction parameters (Fischell - column 28, lines 27-36: newly recommended dose is based on prior 15 unit dose and a 2 dose “correction parameter” to account for low BG response, resulting in newly recommended dose of 13 units).
	However, the Fischell/Otto/Heaton/Spat combination does not appear to specifically disclose the previously administered insulin dose to be the most recently administered dose. 
Yan, in the same field of endeavor (i.e., health care informatics), discloses use of historical insulin dosage information over the previous 24 hours (which would include the most recently administered dosage information) to determine a patient-specific daily dose (Yan - [0066]) which would advantageously provide a more accurately determined recommended dose by utilizing the most recent dose history as opposed to using older dose history.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the insulin dose in the Fischell/Otto/Heaton/Spat combination based only on the most recently administered dose as in Yan to advantageously provide a more accurately determined recommended dose by utilizing the most recent dose history as opposed to using older dose history, notwithstanding that the claimed invention is merely a combination of old elements, each element in the combination merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., determining a recommended dose based on the most recent dose history would yield more useful/meaningful results than determining a recommended dose based on older dose history). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”), U.S. Patent App. Pub. No. 2011/0053121 to Heaton (“Heaton”), and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2010/0121170 to Rule (“Rule”):
Regarding claim 5, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 1, further including wherein the step of recommending, by the electronic device, the insulin dose based on the retrieved information comprises: determining, by the electronic device, the recommended insulin dose (Fischell - column 28, lines 30-40 discusses how the system suggests insulin dose based on retrieved previous dose); and displaying the recommended insulin dose to the user on a display of the electronic device (Fischell - column 24, lines 42-45 discusses how all doses to be taken in any time periods are displayed to subject on display; also see column 14, lines 42-46; Figures 9-10; and claim 12 of Fischell)...
However, the Fischell/Otto/Heaton/Spat combination, as specifically combined in relation to claim 1, appears to be silent regarding specifically displaying the recommended insulin dose on the display along with the user's glucose data.
Nevertheless, Rule teaches (Figure 28C and [0316]-[0318])) that it was known in the healthcare informatics art to display a recommended insulin dose to a user on a display along with a graphical trend line of the user’s glucose concentration over time which would advantageously allow the user to visually perceive how the recommended insulin dose relates to their glucose level over time thereby allowing the patient to make safer and more informed decisions.  For instance, in the case where the trend line shows the user’s glucose level increasing over time, it would make sense for the user to see the system recommending an increased dose of insulin so as to lower the user’s glucose level to a more acceptable level.  However, in the case where the user’s glucose level was decreasing over time and the system still recommended an increased dose of insulin, the display of the glucose trend line would allow the user to identify a potential problem with the insulin dose recommendation and to consult with a medical professional before proceeding with the insulin dose change, thereby improving their safety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the recommended insulin dose on the display along with the user's glucose data in the system of the Fischell/Otto/Heaton/Spat/Rule combination as taught by Rule to advantageously allow the user to visually perceive how the recommended insulin dose relates to their glucose level over time thereby allowing the patient to make safer and more informed decisions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 9, the Fischell/Otto/Heaton/Spat/Rule combination discloses the method of claim 5, and further including wherein the recommended insulin dose comprises at least two dose components (Fischell - column 22, lines 24-26 discusses correction dosage and subject meal bolus), and wherein the recommended insulin dose is displayed to the user with the at least two dose components (Fischell - column 24, lines 42-45 discusses all doses to be taken in any time periods are displayed to subject on display).

Regarding claim 10, the Fischell/Otto/Heaton/Spat/Rule combination discloses the method of claim 9, further including receiving a modification, by the electronic device, to at least one of the at least two dose components (Fischell - column 17, lines 3-4 and 32-34 discusses determining correction dosage and then determining an adjustment factor).

Regarding claim 11, the Fischell/Otto/Heaton/Spat/Rule combination discloses the method of claim 10, further including updating the recommended insulin dose based on the received modification to the at least one of the at least two dose components (Fischell - column 17, lines 40-41 discusses the basal dose to be calculated based upon the adjustment factor).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”), U.S. Patent App. Pub. No. 2011/0053121 to Heaton (“Heaton”), U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”), and U.S. Patent App. Pub. No. 2010/0121170 to Rule (“Rule”) as applied to claim 5 above, and further in view of U.S. Patent App. Pub. No. 2014/0380218 to Johnnie (“Johnnie”):
Regarding claim 6, the Fischell/Otto/Heaton/Spat/Rule combination discloses the method of claim 5, further including wherein the user's glucose data is displayed on a graph (as discussed previously in relation to claim 5, Rule discloses (Figure 28C and [0316]-[0318])) that displaying a recommended insulin dose to a user on a display along with a graphical trend line of the user’s glucose concentration over time which would advantageously allow the user to visually perceive how the recommended insulin dose relates to their glucose level over time thereby allowing the patient to make safer and more informed decisions; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the user’s glucose data on a graph as taught by Rule to advantageously allow the user to visually perceive how the recommended insulin dose relates to their glucose level over time thereby allowing the patient to make safer and more informed decisions).
However, the Fischell/Otto/Heaton/Spat/Rule combination appears to be silent regarding the glucose data being displayed with additional glucose data corresponding to one or more previous instances of consumption of the meal of the selected menu item.
Nevertheless, Johnnie teaches ([0167]-[0168]) that it was known in the healthcare informatics art to display graphs of a user’s blood sugar test results along with additional blood sugar results for prior days/weeks/months of previous instances of consumption of meals and also teaches that users often consume the same food/menu item on various days (e.g., [0142]-[0154] discloses displaying blood sugar levels corresponding to previous instances of consumption of a particular menu item (e.g., slice of pizza) of a meal); doing so would advantageously allow the user to observe how their blood glucose levels reacted to consumption of the same type of food over time, thereby allowing the user to adjust a current insulin dose when again consuming the same type of food as necessary to maintain safe blood glucose levels and thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the glucose data of the Fischell/Otto/Heaton/Spat/Rule combination along with additional glucose data corresponding to one or more previous instances of consumption of the meal of the selected menu item as taught by Johnnie to advantageously allow the user to observe how their blood glucose levels reacted to consumption of the same type of food over time, thereby allowing the user to adjust a current insulin dose when again consuming the same type of food as necessary to maintain safe blood glucose levels and thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 7, the Fischell/Otto/Heaton/Spat/Rule/Johnnie combination discloses the method of claim 6, further including wherein each of the meal records classified as the selected menu item comprises glucose data from a time period of the corresponding meal (column 28, lines 24-42 of Fischell discusses how the system 16 includes “all the past glycemic history of each patient 13” such as including food, subsequent blood glucose reading, etc.; accordingly, each meal record classified as the selected menu item includes glucose data from a time period of the corresponding meal).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”), U.S. Patent App. Pub. No. 2011/0053121 to Heaton (“Heaton”), U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”), and U.S. Patent App. Pub. No. 2010/0121170 to Rule (“Rule”) as applied to claim 5 above, and further in view of U.S. Patent App. Pub. No. 2012/0100601 to Simmons et al. (“Simmons”):
Regarding claim 8, the Fischell/Otto/Heaton/Spat/Rule combination discloses the method of claim 5, and further discloses that the subject can take his/her own glucose value with a glucometer (Fischell - column 14, lines 48-50).
However, the Fischell/Otto/Heaton/Spat/Rule combination does not appear to specifically disclose wherein the electronic device is a reader device, the method further comprising reading in vivo glucose data of the user, by the reader device, from a sensor control device on the body of the user.
Simmons, in the same field of endeavor (i.e., health care informatics), discloses a continuous glucose monitoring system including a sensor that is worn below the skin (an in vivo “sensor control device”) ([0158]) which transmits glucose data to a smartphone ([0261]) to advantageously relieve the user from having to repeatedly lance his or her body to collect a blood sample once the sensor is inserted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a below skin sensor on the patient (a “sensor control device”) for measuring glucose levels in the system of the Fischell/Otto/Heaton/Spat/Rule combination, where the smartphone of the Fischell/Otto/Heaton/Spat/Rule combination (column 29, lines 7-29 of Fischell which discusses how method may be performed entirely from smartphone) would be a “reader device” for reading in vivo glucose data of the user, as in Simmons, to relieve the user from having to repeatedly lance his or her body to collect a blood sample once the sensor is inserted and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”), U.S. Patent App. Pub. No. 2011/0053121 to Heaton (“Heaton”), and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2007/0033074 to Nitzan et al. (“Nitzan”):
Regarding claim 47, the Fischell/Otto/Heaton/Spat combination discloses the method of claim 1, but appears to be silent regarding specifically displaying at least one graph of post-prandial glucose data associated with a meal record of the plurality of meal records.
Nevertheless, Nitzan teaches (Figure 5a and [0148]-[0149]) that it was known in the healthcare informatics art to display a graph of post-prandial glucose data associated with meal events on different days (each of which would be associated with a different “meal record” in memory) to advantageously allow patients to visually observe whether or not their glucose readings are in target ranges after meals thus providing useful information in the planning of future meals to improve patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed at least one graph of post-prandial glucose data associated with a meal record of the plurality of meal records in the system of the Fischell/Otto/Heaton/Spat combination as taught by Nitzan to advantageously allow patients to visually observe how whether their BG levels are in target ranges after meals thus providing useful information in the planning of future meals to improve patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686